FILED
                           NOT FOR PUBLICATION                             DEC 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10465

              Plaintiff - Appellee,               D.C. No. 3:89-cr-00010-SI-4

  v.
                                                  MEMORANDUM*
LIONEL SCOTT HARRIS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Susan Illston, Senior District Judge, Presiding

                          Submitted December 8, 2014**
                            San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

       Lionel Scott Harris timely appeals his conviction in absentia. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court did not abuse its discretion in failing to give the two

requested jury instructions. See United States v. Chastain, 84 F.3d 321, 323 (9th

Cir. 1996). A district court “has broad discretion” in formulating appropriate jury

instructions. United States v. Hayes, 794 F.2d 1348, 1351 (9th Cir. 1986).

Additionally, a defendant is not entitled to a particularly worded instruction where

the instructions given, when viewed as a whole, adequately and correctly cover the

substance of the requested instruction. United States v. Solomon, 825 F.2d 1292,

1295 (9th Cir. 1987).

       In light of the standard credibility instructions given, the court’s refusal to

give the requested Falsus In Uno, Falsus In Omnibus instruction1 was not an abuse

of discretion. See Hayes, 794 F.2d at 1351. Furthermore, it was not plain error to

refuse a no-adverse inference instruction because the jury was instructed that

Harris was presumed innocent and not required to testify, and Harris absconded

during his trial.

       Under plain error review, Harris did not identify particularly egregious

statements by the prosecutor that seriously affected the “fairness, integrity or




       1
             1A Kevin F. O’Malley et al., Federal Jury Practice and Instructions §
15:06 (6th ed. 2008).
                                            2
public reputation of [his] judicial proceedings.” United States v. Sanchez, 659 F.3d
1252, 1256 (9th Cir. 2011) (citation and internal quotation marks omitted).

      AFFIRMED.




                                         3